Title: From Alexander Hamilton to James McHenry, 8 April 1799
From: Hamilton, Alexander
To: McHenry, James


New York, April 8, 1799. “… It has been suggested … that an advance of money to the officers on account of their pay is necessary. All of them have to incur considerable expence for their equipment and many of them cannot afford it out of their own funds. I agree in the necessity of the measure. The advance ought not to be less than four Months pay and ought to extend to all the additional Regiments. The use of music is very conducive to the success of the recruiting service. It is therefore desireable that an adequate number of drums and fifes should accompany the Cloathing. Let me now urge that not a moment may be lost in furnishing the money cloathing and instruments of music—and that the measures for this purpose may embrace all the States from New Hampshire to Virginia inclusively. By the time it can be effected other preparatory steps will be matured in all of them. You have only sent me 90 copies of the recruiting instructions. I ought to have at least 20 to a Regiment. I pray you to forward to me the residue without delay. It will be useful to put them in Packages of Twenty franked by you.…”
